Title: From Thomas Jefferson to Lafayette, 2 April 1790
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



New York April 2. 1790.

Behold me, my dear friend, dubbed Secretary of state, instead of returning to the far more agreeable position which placed me in the daily participation of your friendship. I found the appointment in the newspapers the day of my arrival in Virginia. I had indeed been asked while in France whether I would accept of any appointment at home, and I had answered that without meaning to remain  long where I was, I meant it to be the last office I should ever act in. Unfortunately this letter had not arrived at the time of arranging the new government. I expressed freely to the President my desire to return. He left me free, but still shewing his own desire. This, and the concern of others, more general than I had a right to expect, induced me after 3. months parleying, to sacrifice my own inclinations. I have been here then ten days harnessed in new gear. Wherever I am, or ever shall be, I shall be sincere in my friendship to you and to your nation. I think, with others, that nations are to be governed according to their own interest: but I am convinced that it is their interest, in the long run, to be grateful, faithful to their engagements even in the worst of circumstances, and honorable and generous always. If I had not known that the head of our government was in these sentiments, and that his national and private ethics were the same, I would never have been where I am. I am sorry to tell you his health is less firm than it used to be. However there is nothing in it to give alarm. The opposition to our new constitution has almost totally disappeared. Some few indeed had gone such lengths in their declarations of hostility that they feel it awkward perhaps to come over, but the amendments proposed by Congress, have brought over almost all their followers. If the President can be preserved a few years till habits of authority and obedience can be established, generally, we have nothing to fear. The little vaut-rien, Rhode-island will come over with a little more time. Our last news from Paris is of the 8th. of January. So far it seemed that your revolution had got along with a steady pace: meeting indeed occasional difficulties and dangers, but we are not to expect to be translated from despotism to liberty, in a feather-bed. I have never feared for the ultimate result, tho’ I have feared for you personally. Indeed I hope you will never see such another 5th. and 6th. of October. Take care of yourself, my dear friend. For tho’ I think your nation would in any event work out her salvation, I am persuaded were she to lose you, it would cost her oceans of blood, and years of confusion and anarchy. Kiss and bless your dear children for me. Learn them to be as you are a cement between our two nations. I write to Madame de la fayette so have only to add assurances of the respect & esteem of your affectionate friend & humble servt,

Th: Jefferson

